IN THE COURT OF APPEALS OF IOWA

                                    No. 17-0119
                               Filed February 7, 2018


IN THE INTEREST OF D.M.,
      Minor Child-Appellant.

________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Christine Dalton Ploof,

District Associate Judge.



      A juvenile appeals from her delinquency adjudication, claiming it was not

supported by substantial evidence. AFFIRMED.



      Patrick J. Kelly, Bettendorf, for appellant.

      Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General, for appellee State.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                           2


POTTERFIELD, Judge.

       The juvenile, D.M., appeals her adjudication as a delinquent, which was

based on the court’s findings she committed the delinquent acts of robbery in the

first degree and willful injury resulting in bodily injury. She maintains there was

insufficient evidence to support the court’s findings, arguing there was no evidence

she “intended to steal the property of [the victim] or . . . had the intent to assault or

harm [the victim] in any way.”

       Delinquency proceedings are special proceedings that serve as an

alternative to the criminal prosecution of a child, and we review them de novo. In

re A.K., 825 N.W.2d 46, 49 (Iowa 2013). “We presume the child is innocent of the

charges, and the State has the burden of proving beyond a reasonable doubt that

the juvenile committed the delinquent acts.” Id.

       Willful Injury Resulting in Bodily Injury. Pursuant to Iowa Code section

232.2(12)(a) (2016), a delinquent act is “[t]he violation of any state law or local

ordinance which would constitute a public offense if committed by an adult.”

Section 708.4(2) makes it illegal to do “an act which is not justified and which is

intended to cause serious injury to another . . . if the person causes bodily injury

to another.”

       Here, D.M. maintains there was no evidence presented at trial that she

physically participated in the “jumping” of the victim. She is correct, but this

argument ignores the court’s reliance on the principle of aiding and abetting in

making its determination D.M. had committed the delinquent act.

       The evidence presented at trial establishes that D.M., two codefendants,

and the victim were spending the evening hanging out together in front of a local
                                           3


YMCA, when the two codefendants acted together in repeatedly hitting the victim

“everywhere”—including her head—until she fell to the ground.              One of the

codefendants then proceeded to stomp on the victim’s head approximately four

times. As the district court stated, “Stomping on a person’s head while they are on

the ground shows an intent to cause serious injury.” See State v. Taylor, 689

N.W.2d 116, 132 (Iowa 2004) (considering “the principle that an actor will ordinarily

be viewed as intended the natural and probable consequences that usually follow

from his or her voluntary act”); see also Iowa Code § 702.18 (defining serious

injury, in part, as a bodily injury “creat[ing] a substantial risk of death,” “caus[ing]

serious permanent disfigurement,” of suffering “skull fractures”). Additionally, it is

undisputed the victim sustained bodily injury. See State v. Gordon, 560 N.W.2d 4,

6 (Iowa 1997) (noting the court had adopted the Model Penal Code’s definition of

“bodily injury,” which was “physical pain, illness, or any impairment of physical

condition” (citation omitted)).

       The victim testified that before the attack, she noticed D.M. and the two

codefendants whispering and looking at her, causing her to feel uncomfortable and

leading her to make a phone call to her mother asking to be picked up. Within a

few minutes—before the victim’s mother arrived—the first codefendant charged at

the victim and hit her. This, combined with D.M.’s response to the assault—taking

the victim’s purse and running away while the victim was unable to stop or chase

her—convinces us that D.M. “assented to or lent continence and approval to the”

assault “by some manner encouraging it prior to or at the time of its commission.”

State v. Spates, 779 N.W.2d 770, 780 (Iowa 2010) (citation omitted).
                                            4


          There is sufficient evidence to support the juvenile court’s finding that D.M.

committed the delinquent act of aiding and abetting willful injury causing bodily

injury.

          Robbery in the First Degree. As relevant here, pursuant to section 711.2,

“A person commits robbery in the first degree when, while perpetrating a robbery,

the person purposely inflicts or attempts to inflict serious injury.”

          D.M. challenges the sufficiency of the court’s ruling by relying on her own

version of what took place. She relies on her testimony that she took the victim’s

purse only after the victim gave it to her and told her to run with it. But as the

district court noted, D.M.’s testimony is not credible for several reasons. First, her

statements about what took place were inconsistent with themselves—testifying

that the victim dropped her purse before starting the fight, that the victim threw the

purse to her after she hit one of the codefendants, and that the victim gave her the

purse and asked her to hold it. Her testimony was also inconsistent with that

provided by the worker from the YMCA. He testified that after the victim came in

and told him she got jumped, he accompanied her outside and asked the three

codefendants and the boy they were with if they knew what had just occurred or

where the victim’s purse was located; they responded they did not know what he

was talking about and stated “nothing happened.”            On the other hand, D.M.

testified that when the victim came out with the man who worked at the YMCA, the

boy told the victim that her purse was in the bush. In her testimony, D.M. also

denied removing the victim’s phone from her purse, but this testimony is

contradicted by the fact that the officers recovered the phone in the grass near
                                          5


where they stopped the girls—a number of blocks from the YMCA where the

altercation took place.

       Because the credible evidence establishes that D.M. stole the victim’s purse

while her two cohorts assaulted the victim—punching her repeatedly and, after she

fell to the ground, stomping on her head—substantial evidence supports the finding

that D.M. committed the delinquent act of robbery in the first degree.

       We affirm the juvenile court’s adjudication of D.M. as a delinquent based on

the findings she committed both delinquent acts of willful injury causing bodily

injury and robbery in the first degree.

       AFFIRMED.